     Case 2:20-cv-01014-JAM-KJN Document 12 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUSTIN M. COOPER,                                   No. 2:20-cv-1014 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CORY SHELL, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. Plaintiff filed objections to the findings

23   and recommendations, and included a request for appointment of counsel.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:20-cv-01014-JAM-KJN Document 12 Filed 09/09/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 26, 2020, are adopted in full;
 3         2. Plaintiff’s complaint is dismissed without prejudice, and this action is terminated; and
 4         3. Plaintiff’s request for appointment of counsel (ECF No. 11) is denied.
 5
     DATED: September 8, 2020
 6
                                                 /s/ John A. Mendez____________              _____
 7

 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
